                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



CORNEL JACKSON,                                No. 1:19-cv-01591-NONE-EPG (PC)

                 Plaintiff,

         v.

JASON QUICK, et al.,
                                               ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                   AD TESTIFICANDUM
                                        /

Cornel Jackson, Inmate# 112545, a necessary and material witness in a settlement conference in
this case on May 25, 2021, is confined in Madera County Jail, in the custody of the Chief of the
Madera County Department of Corrections. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Dennis M. Cota, by Zoom video conference from
his place of confinement, on Tuesday, May 25, 2021 at 9:30 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above, by Zoom video
         conference, to participate in a settlement conference at the time and place above, until
         completion of the settlement conference or as ordered by the court. Zoom video
         conference connection information will be supplied via separate email.

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of the Court is directed to serve a copy of this order by fax on the Madera
         County Department of Corrections at (559) 675-7991 or via email.

      4. Any difficulties connecting to the Zoom video conference shall immediately be reported
         to Christy Pine, Courtroom Deputy, at cpine@caed.uscourts.gov.

///

///

///

///

///

///
                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Chief, Madera County Department of Corrections, 14191 Road 28, Madera, CA 93638:

WE COMMAND you to produce the inmate named above to testify before Judge Cota at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    April 30, 2021                            /s/
                                                UNITED STATES MAGISTRATE JUDGE
